Proceeding pursuant to article 78 of the CPLR to review respondent’s determination dated September 14, 1972, adjudging petitioner guilty of violating rule 22 (personal appearance) of article VIII of the Rules and Regulations of the Nassau County Police Department and fining him two days’ pay. Proceeding dismissed on the merits and determination confirmed, with costs. No opinion. Latham, Gulotta, Brennan and Benjamin, JJ., concur; Martuscello, Acting P. J., concurs on constraint of Matter of Greenwald v. Frank (40 A D 2d 717, affd. 32 N Y 2d 862).